Citation Nr: 1524662	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and sleep disorders.

3.  Entitlement to service connection for a right leg disorder, to include secondary to a back disorder.

4.  Entitlement to service connection for erectile dysfunction, to include secondary to chronic epididymitis or an acquired psychiatric disorder.

5.  Entitlement to service connection for sleep apnea, to include as secondary to a back disorder or an acquired psychiatric disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in April 2009.  A transcript of the hearing has been associated with his VA claims folder.

In June 2009, November 2010, and March 2012, the Board remanded the Veteran's claim of entitlement to service connection for a back disorder for additional evidentiary development.  In January 2014, the Board denied the claim of entitlement to service connection for a back disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In September 2014, the Court granted a joint motion for vacatur and remand.  That issue is again before the Board.

In a September 2014 rating decision, the RO denied not only entitlement to service connection for PTSD but also entitlement to a mental disorder claimed as an acquired psychiatric disorder, to include sleep disorders.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board is listing both claims as one issue and the issues are as stated on page one of this remand.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2010 remand, the Board directed the AOJ to obtain any treatment records from the VA facilities in Hastings, Lincoln, and Omaha, Nebraska, dating back to 1975.  The AOJ obtained records dated from February 18, 1981, to 1999.  In the joint motion for vacatur and remand, the parties found that "the Board erred when it found 'VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim [] being adjudicated.'"   Joint motion for vacatur and remand, page 1.  The parties found that "[i]n particular, its discussion of the duty to assist efforts undertaken failed to address whether [the Veteran] had been notified as to the unavailability of his Department of Veterans Affairs Medical Center (VAMC) treatment records for the period from 1975 to 1981 in violation of 38 C.F.R. § 3.159(e)(1)."  Id.  The parties held that "[d]espite the apparent absence of six years of records, neither the AOJ, nor the Board, provided [the Veteran] with 38 C.F.R. § 3.159(e)(1)-compliant notice."  Id. at 2-3.  The parties determined that "this failure requires vacatur and remand because the Board did not explain why such notice was unnecessary, and [the Veteran] may have been able to provide such records if notified of their unavailability through formal channels."  Id. at 3.  Therefore, the AOJ should provide 38 C.F.R. § 3.159(e)(1)-compliant notice.

The Board notes that VA treatment records from February 2005 to May 2006 were not obtained.  The AOJ should obtain such records as well as any additional VA treatment records since May 2014.

In a September 2014 rating decision, the RO denied the following claims: entitlement to service connection for an acquired psychiatric disorder, to include PTSD and sleep disorders; entitlement to service connection for a right leg disorder, to include secondary to a back disorder; entitlement to service connection for erectile dysfunction, to include secondary to chronic epididymitis or an acquired psychiatric disorder; entitlement to service connection for sleep apnea, to include as secondary to a back disorder or an acquired psychiatric disorder; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  The Veteran's counsel filed a timely notice of disagreement in November 2014.  As such, the AOJ must issue a statement of the case concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).    

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment for his back disorder and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Omaha - VA Nebraska-Western Iowa Health Care System from February 2005 to May 2006 and from May 2014 to the present.

2.  The AOJ should do the following: 

(a)  Inform the Veteran that VA was unable to obtain the VA treatment records from the VA facilities in Hastings, Lincoln, and Omaha, Nebraska, from 1975 to February 17, 1981; 

(b)  Provide an explanation of the efforts VA made to obtain those records;

(c)  Describe any further action VA will take regarding the claim;

(d)  Notify the Veteran that he is ultimately responsible for providing the VA treatment records from the VA facilities in Hastings, Lincoln, and Omaha, Nebraska, from 1975 to February 17, 1981.

3.  Thereafter, undertake any additional necessary development on the claim of entitlement to service connection for a back disorder.

4.  The AOJ should issue a statement of the case addressing the following claims: entitlement to service connection for an acquired psychiatric disorder, to include PTSD and sleep disorders; entitlement to service connection for a right leg disorder, to include secondary to a back disorder; entitlement to service connection for erectile dysfunction, to include secondary to chronic epididymitis or an acquired psychiatric disorder; entitlement to service connection for sleep apnea, to include as secondary to a back disorder or an acquired psychiatric disorder; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these matters if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

5.  Thereafter, the AOJ must readjudicate the issue of entitlement to service connection for a back disorder.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



